United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Oberlin, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1690
Issued: January 29, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2006 appellant filed a timely appeal of a June 14, 2006 decision of the Office
of Workers’ Compensation Programs, denying his claim for leave buyback for the period
December 20, 2003 to April 2, 2004 and compensation for lost wages for April 3, 2005 and
continuing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant was entitled to leave buyback for intermittent days
between December 20, 2003 and April 14, 20041 and for compensation for lost wages from
April 5 to 9 and 14, 2004 and continuing.
1

Although appellant filed a claim for compensation beginning December 20, 2003, the record shows that he
began using sick leave for his accepted condition on December 15, 2003. He used four hours of sick leave for
April 14, 2004 and was in leave without pay (LWOP) status for the remaining four hours on that date. Additionally,
appellant used leave for April 12 and 13, 2004.

FACTUAL HISTORY
On April 6, 2004 appellant, then a 39-year-old air traffic control specialist, filed an
occupational disease claim alleging that he sustained post-traumatic stress disorder (PTSD)
beginning April 25, 2001 due to stressful incidents at work, including three near collisions of
aircraft. On August 13, 2004 the Office accepted his claim for PTSD caused by operational
errors which resulted in “near miss” aircraft incidents. The Office advised appellant that he
needed to submit medical evidence documenting any periods of disability. On June 24, 2002 he
was assigned to temporary light duty performing administrative tasks in the quality assurance
section because he was unable to perform his regular duties. From November 17 to
December 14, 2003 appellant was assigned to administrative tasks in the plans and programs
section. On December 15, 2003 he was assigned to “A-side Duties” working with air traffic
controllers. Appellant used sick leave beginning December 15, 2003 and, beginning in
April 2004, LWOP. He was permanently medically disqualified from air traffic control work by
the regional flight surgeon on November 12, 2003.
On August 25, 2004 appellant filed a claim for leave buyback for the period
December 20, 2003 to April 2, 2004 for disability causally related to his accepted PTSD. He
filed a claim for compensation for lost wages for April 3, 2004 and continuing.2
On September 29, 2004 the Office advised appellant that he needed to submit additional
medical evidence establishing that his claimed periods of total disability were causally related to
his accepted PTSD.
In a report dated October 25, 2004, Dr. Joel S. Steinberg, a Board-certified internist
specializing in forensic psychiatry and an Office referral physician, provided a comprehensive
psychiatric evaluation of appellant’s condition based on the medical records, statement of
accepted facts, mental status examination and clinical interview. He diagnosed PTSD and panic
disorder, both in a moderately good degree of remission. Dr. Steinberg stated:
“[Appellant] had been assigned to office duty until October 2003. He had then
been assigned to another office duty. By Christmas of 2003 there was no more
work to do with regard to the second assignment of office duty. As a result, he
was ‘put back on the floor’ as an associate on the A-side. His task there was to
coordinate and disseminate various kinds of information. However, when he
returned to the floor, he found that many of the symptoms that he had previously
experienced (which primarily were panic attacks …) returned suddenly and in
severe form.”
***
2

Employing establishment time analysis forms show that appellant used sick and annual leave for intermittent
dates between December 15, 2003 and April 14, 2004. He worked 56 hours from December 16 to 23, 2003, five
hours from January 2 to 3, 2004 and 16 hours from January 5 to 6, 2004. Appellant was in LWOP status from
April 5 to 9 and 14, 2004 (4 hours) and continuing. He used 16 hours of sick leave for April 12 to 13, 2004 and 4
hours for April 14, 2004.

2

“I asked [appellant] if he presently was working. He replied that he was not
working now. [Appellant] had last worked in January 2004. He thought that he
might have lasted as long as seven or even ten days once he had been transferred
out of the office duty to the A-side in January 2004. [Appellant] recalled that as
he entered the A-side for a return to work in the active part of controlling
airplanes that he had developed all of his old apprehensions again.”
***
“The most significant events in terms of [appellant’s] inability to carry out his job
was his forced return to work in early January 2004 after most of his psychiatric
symptoms were in a considerable degree of remission. He still found that he
experienced an overwhelming sense of anxiety when he was put out on the active
floor.”
***
“[Appellant] has been totally disabled from his work as an air traffic controller
since January 13, 2004. However, he has not been totally disabled from work.
[Appellant] retains the capacity to do a wide variety of substantial gainful
activities.”
***
“[Appellant] currently is relatively asymptomatic and can be expected to remain
that way as long as he is not forced to take an active role as an air traffic
controller. He found that he was able to work at the tower in other capacities
without disabling symptoms. [Appellant] simply cannot function as an air traffic
controller.” (Emphasis in the original.)
In an undated letter to his representative, appellant stated that he did not believe
Dr. Steinberg was fully aware of the nature of his A-side work in 2004. He stated that the A-side
was a part of the air traffic control team and, even though he did not talk to the air traffic
controllers directly, he had direct contact with other individuals in the control room and his
duties as part of the air traffic control team made him responsible if anything went wrong. He
could be held accountable for an operational error. Appellant indicated that it was the direct
contact with the air traffic control room that aggravated his PTSD.
By decision dated June 2, 2006, the Office denied appellant’s claim for leave buy back
and compensation for lost wages on the grounds that the medical evidence did not establish that
he was totally disabled for work.
Appellant requested an oral hearing that was held on March 29, 2006.
By decision dated June 14, 2006, an Office hearing representative affirmed the June 2,
2005 decision.

3

LEGAL PRECEDENT
Appellant has the burden of proving by the preponderance of the reliable, probative and
substantial evidence that he was disabled for work as the result of an employment injury.3
Monetary compensation benefits are payable to an employee who has sustained wage loss due to
disability for employment resulting from the employment injury.4 Whether a particular
employment injury causes disability for employment and the duration of that disability are
medical issues which must be proved by a preponderance of reliable, probative and substantial
medical evidence.5
In situations where compensation is claimed for periods where leave was used, the Office
has the authority and the responsibility to determine whether the employee was disabled during
the period for which compensation is claimed.6 The Office determines whether the medical
evidence establishes that an employee is disabled by an employment-related condition during the
period claimed for leave buyback, after which the employing establishment will determine
whether it will allow the employee to buyback the leave used.7
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and that he cannot perform the light-duty position. As part of this burden of proof, the employee
must show either a change in the nature and extent of the injury-related condition or a change in
the nature and extent of the light-duty job requirements.8
ANALYSIS
Appellant has the burden to provide medical evidence establishing that he was totally
disabled for the period December 20, 2003 and continuing due to a worsening of his accepted
work-related condition, PTSD, or a change in his job duties such that he was unable to perform
his light-duty work. However, it is well established that proceedings under the Act are not
adversarial in nature, and, while the claimant has the burden to establish entitlement to

3

David H. Goss, 32 ECAB 24 (1980).

4

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

5

Edward H. Horten, 41 ECAB 301 (1989).

6

Laurie S. Swanson, 53 ECAB 517 (2002); see also 20 C.F.R. § 10.425, which provides: “The employee may
claim compensation for periods of annual and sick leave which are restorable in accordance with the rules of the
employing [establishment]. Forms CA-7 and CA-7b are used for this purpose.”
7

Laurie S. Swanson, supra note 6.

8

Bryant F. Blackmon, 57 ECAB ___ (Docket No. 04-564, issued September 23, 2005); Terry R. Hedman, 38
ECAB 222 (1986).

4

compensation, the Office shares responsibility in the development of the evidence.9 The Office
has an obligation to see that justice is done.10 Once the Office undertakes development of the
record, it has the responsibility to do so in a proper manner.11
The Board finds that this case is not in posture for a decision.
Dr. Steinberg found that appellant was totally disabled from his work as an air traffic
controller but indicated that appellant was able to work at the employing establishment in other
capacities without disabling symptoms. He indicated that, when appellant was assigned to the
A-side, returning to work in the active part of controlling airplanes, he developed the previous
symptoms of his PTSD suddenly and in severe form. Dr. Steinberg stated that appellant could be
expected to remain asymptomatic as long as he was not forced to take an active role as an air
traffic controller. Appellant indicated that the A-side job, to which he was assigned on
December 15, 2003, gave him an active role in the air traffic control team and, even though he
did not talk to the air traffic controllers directly, he had direct contact with other individuals in
the control room. He stated that his duties as part of the air traffic control team made him
responsible if anything went wrong and he could be held accountable for an operational error.
Appellant indicated that it was the direct contact with the air traffic control room functions that
aggravated his PTSD.
The Board finds that further development of the medical evidence is needed on the issue
of whether the change in the nature and extent of appellant’s light-duty assignment in
January 2004 caused a change in his accepted PTSD such that he was totally disabled. While his
first two light-duty assignments involved administrative duties in an area away from the air
traffic control room, his change in light-duty assignment in January 2004 required his
involvement in air traffic control functions which he alleged caused a recurrence of total
disability causally related to his accepted PTSD.
CONCLUSION
The Board finds that this case requires further development of the medical evidence. On
remand, the Office should ask Dr. Steinberg for a supplemental report addressing the issue of
whether appellant’s change in light-duty work on December 15, 2003, in which he had an active
role in the air traffic control functions, caused an aggravation of his accepted PTSD and a
recurrence of total disability. After such further development as the Office deems necessary, it
should issue an appropriate decision.

9

See Udella Billups, 41 ECAB 260 (1989).

10

John J. Carlone, 41 ECAB 354 (1989).

11

See Henry G. Flores, Jr., 43 ECAB 901 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 14, 2006 is set aside and the case is remanded for further
development consistent with this decision.
Issued: January 29, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

